JACOBS, J., concurring: In view of the length of petitioner’s exclusive right to use the hunting area (10 years), I agree with the result reached in this case. However, I do not agree that exclusivity per se suffices to characterize property as a “facility” for purpose of section 274(a)(1)(B). Adoption of such a per se rule would require us to hold that a banquet room used exclusively by the taxpayer and his guests for part of a day is a “facility” — an issue which is not before us and a result which we are not now required to reach. STERRETT and PARR, JJ., agree with this concurring opinion.